FILED
                                                                                        MAR - 6 2009
                             UNITED STATES DISTRICT COURT                         NANCy MAYER WHITTINGTON ClERK
                                                                                        U.S. DISmlCT COURT'
                             FOR THE DISTRICT OF COLUMBIA


Ronald J. Jackson,                            )
                                              )
               Plaintiff,                     )
                                              )
        v.                                    )       Civil Action No.
                                              )
GMAC Insurance et aI.,                        )                              09 0439
                                              )
               Defendants.                    )


                                   MEMORANDUM OPINION

        This matter is before the Court on plaintiff s pro se complaint and his application to

proceed in forma pauperis. The Court will grant the application to proceed in forma pauperis

and dismiss the complaint.

        The complaint seeks compensation for physical injuries the plaintiff incurred when the

motor scooter he was riding was struck by another vehicle. He alleges that he was inadequately

treated by the Veterans Administration (V A) Hospital for broken bones and other injuries from

which he has not yet recovered in major respects. He names as defendants an insurance

company, his legal counsel in the matter, and the V A.

       Unlike state courts of general jurisdiction, federal district courts are courts of limited

jurisdiction. A federal district court does not have subject matter jurisdiction over claims that

would require the court to determine first whether the V A provided appropriate medical care to

the plaintiff. See Thomas v. Principi, 394 F.3d 970, 975 (D.C. Cir. 2005) (holding that 28 U.S.C.

§ 511 deprives the district court of jurisdiction over such matters). Accordingly, the claim that

the VA"under-treated" plaintiffs injuries will be dismissed with prejudice for lack of subject
matter jurisdiction. Plaintiff s recourse as to that claim lies with the Secretary of Veterans

Affairs.

           The claims suggested by the facts alleged in the complaint are state law claims. A federal

court has jurisdiction of state law claims where the parties are of diverse citizenship - that is,

where no defendant is a citizen of the same state as any plaintiff- and if the amount in

controversy is alleged to be more than $75,000. See 28 U.S.C. § 1332(a). Here, the plaintiff did

not assert that the amount in controversy is more than $75,000. Therefore, this court does not

have diversity jurisdiction over the claims against the is complaint, and will dismiss the claims

without prejudice for lack of jurisdiction.

       Because this court lacks either subject matter jurisdiction or diversity jurisdiction of the

claims implied, the complaint will be dismissed for lack of jurisdiction. A final order

accompanies this memorandum opinion.



                                                       United States District Judge




                                                   2